Title: To James Madison from William Waters, 29 June 1814
From: Waters, William
To: Madison, James


        
          Sir
          Washington 29 June 1814.
        
        The inclosed letters will best convey to you the cause of the mournful correspondance of which they relate. My Son continues very much disabled and in constant pain, though more than nine months have elaps’d Since the injury. I am advised by many respectable gentlemen to solicit his promotion to a Lieutenancy in the Navy, the object of such promotion to be sure will be more for past services than future, and the president of the united States is the Judge whether such can be awarded to his forlorn case consistantly. I have known one instance in this district of a youth of his age, promoted who is now at sea with Capt Morris in the Adams.
        I beg leave to assure you that your favour would be highly appreciated by my Son, in any times but in his present Situation it is the only favour that this world could bestow on him. I am very respectfully your Obt Servant
        
          William Waters
        
      